

Exhibit 10(h)






Summary of CBS Corporation Compensation for Outside Directors
(As of January 28, 2016)
 


Directors of CBS Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries (the “Outside Directors”) receive
compensation for their service as follows:
 
CASH COMPENSATION
 
•                  An annual Board retainer of $100,000, payable in equal
installments quarterly in advance; and
 
•                  The Chairs of the Audit, Compensation and Nominating and
Governance Committees each receive an annual retainer of $20,000, payable in
equal installments quarterly in advance, and the members of those Committees
each receive a per meeting attendance fee of $2,000; the Chairs and members of
any ad hoc committees of the Board that may exist from time to time shall be
paid as determined by the Board.




Outside Directors may elect to defer their cash compensation under the CBS
Deferred Compensation Plan for Outside Directors.
 


EQUITY COMPENSATION
 
Restricted Share Units (RSUs):
 
•                  an annual grant of RSUs on each February 15th, equal to
$200,000 in value based on the closing price of the Company’s Class B common
stock on the New York Stock Exchange (“NYSE”) on the date of grant, which RSUs
vest one year from the date of grant; and


•                  prorated RSU grants for Outside Directors who join the Board
following the date of the annual RSU grant, but during the calendar year of the
grant. Such grants will be made 5 business days following the date such Outside
Director joins the Board, and will be determined by multiplying the number of
months remaining in such calendar year from the date the Outside Director joins
the Board (counting the month of joining as a full month), by the value of the
annual RSU grant for that calendar year divided by 12, divided by the closing
price of the Company’s Class B common stock on the NYSE on the date of grant. 
Prorated RSU grants vest on the first anniversary of the date of grant of the
annual RSU grant that was awarded during the calendar year in which the Outside
Director received such prorated RSU grant.








--------------------------------------------------------------------------------





RSUs are payable to Outside Directors in shares of the Company’s Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date.  Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event the Company pays a regular cash dividend on
its Class B common stock.  Dividend equivalents will accrue on the RSUs
(including deferred RSUs) until the RSUs are settled.




OTHER


Expenses:


Outside Directors are reimbursed for expenses incurred in attending Board,
committee and stockholder meetings (including travel and lodging) in accordance
with the Company’s normal travel policies.


Matching Gifts Program for Directors:


All Directors, including Directors who are employees, are eligible to
participate in the Company’s Matching Gifts Program for Directors. Under the
program, the Company matches donations made by a Director to eligible tax-exempt
organizations at the rate of one dollar for each dollar donated up to $7,500 for
each fiscal year. The purpose of the program is to recognize the interest of the
Company and its Directors in supporting eligible organizations.










